Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 incorporates most of the subject matter of previously pending claim 4.  However, whereas previously pending claim 4 is clear that “extends through…” applies to the plastic of a lower plastic layer, the addition of a comma between “covering layer” and “extends through” makes the phrase starting with “extends through” a dangling modifier.  It is suggested that the comma be deleted.
As claims 2, 3, 5, and 6 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2, 3, 5, and 6are also held to be rejected.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if “a lower plastic layer” introduced in claim 5 refers to the same “a lower plastic layer” introduced in claim 1, or if these two plastic layers are different.  

Claim Objections
Claim 1 is objected to, as the lower plastic layer as recited could be located between the first and second honeycomb layers.  It is suggested that the claim be clarified to recite that the lower plastic layer is located adjacent a lower surface of the first lower honeycomb layer, and that the second upper honeycomb layer is located adjacent a surface of the first lower honeycomb layer which opposes the lower surface of the first lower honeycomb layer.  Appropriate correction is required.

Allowable Subject Matter
Claim 1 would be allowable once the indefiniteness issue and the claim objection are both addressed.  One possible amendment that would address the indefiniteness issue and the claim objection is as follows:
wherein the honeycomb structure additionally has a lower plastic layer which is fiber-reinforced, the lower plastic layer forms a covering layer and is located adjacent a lower surface of the first lower honeycomb layer, the lower surface of the first lower honeycomb layer opposing a surface of the first lower honeycomb layer upon which the second upper honeycomb layer is located, and
wherein a plastic of the lower plastic layer extends through the central compression or central honeycomb layer region of the first lower honeycomb layer and forms a fixed connection to the second upper honeycomb layer.
Should claim 1 be amended to be in allowable form, Applicant is reminded that a Notice of Allowance cannot be issued until the withdrawn method claims are amended accordingly or cancelled. 

Response to Arguments
The rejections under 35 U.S.C. 112(b); the objections of claims 1, 3, and 4; and the prior art rejection made in view of at least the reference Ayres have been withdrawn.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781